Title: To Thomas Jefferson from William Stephens Smith, 7 September 1801
From: Smith, William Stephens
To: Jefferson, Thomas


Sir.
Surveyors office new york Septr. 7th. 1801.
Your goodness will pardon the Liberty I take in addressing a Letter particularly to you, at the moment perhaps, in which you are, more importantly engaged than to attend to my individual wishes and pursuits—The veneration however, that I have for you as the Cheif majestrate of my Country, connected with the particular respect I have for your private Virtues derived from the acquaintance I formerly had the honor of enjoying with you in Europe, emboldens me to present myself to you, in the first instance soliciting your confirmation of the office I now hold under your administration
It cannot be necessary for me to represent to you, Sir, the active and early part I took in the defence of the Liberties of my Country—or to state, that the greatest part of my Life, has been devoted to its Service—But I feel no diffidence in concluding from your personal knowledge of my sentiments and the Springs of my action, you will rely upon the duties required of me being discharged with a consientious impartiallity and true Republican fidelity—.
I am flattered with the assurance, that the duties of the office I at present fill, are discharged, to the Satisfaction of my fellow Citizens, who are disposed to regulate their Commerce, by the established laws of our Country, the applause of the other description, I shall not Seek for—Should you think my pretensions equal to others who may be solicitous to occupy the station I fill, and think proper to continue me in it, I shall think myself vastly obliged
But should you view me thro’ a more favourable medium, and compliment me with promotion in the department of The Customs, I shall esteem myself highly honoured, and particularly complimented,—I have been pointedly interferred with by the past administrations, they first became hostile to me in consequence of a Letter I wrote to Mr. Jay when secretary of foreign affairs under date of the 6th. of Decbr. 1785—when I returned from Berlin & Vienna to London and gave him a detail of my tour thro. Germany in which was this sentence—”In the first place Sir permit me to breathe a Serious wish, that my Countrymen had a proper Idea of the happiness within their grasp; and the benefits arising to society from Virtuous republican establishments.—The very fact of nature here speaks for itself, and as you pass this variegated Country and Government bears in strong lines the different degrees of toleration and indulgence they enjoy; I will not prostitute the term of Liberty by using it, when speaking of any of them: and as for myself, if it were possible for an addition to be made to my enthusiam in that Subject, I am now a most perfect devotee”—for this sentence I was never forgiven by those, who under the mask of republican systems, perpetrated acts of tyranny, and advocated the principles of monarchical Establishments—
But I will refer you to the letter itself in the files of the secretary of State, and feel myself emboldened to say, if the pure preservation of the Principles of the earliest part of our revolution would be considered of moment—I can boast of their most pointed cultivation and support—and my enemies cannot charge me with the Shaddow of changing.
I hope I may not be considered as overstepping the bounds of propriety, in Stating to you, Sir, that there does not, neither do I believe there can exist, that Cordiallity between the Collector and the present naval officer, which the good of the Service requires—The Principles of the Collector you are well acquainted with, those of the Naval officer, are in the highest scale of toryism, with an evident prejudice against our present establishment—a case lately occured relative to the Brigg Rainbow, which I reported to the Collector as a Vessel sailing under false papers, and of course subject to seizure—the hesitation and delays which the Collector experienced from the Naval officer, were such that he finally took counsel of The Attorney General whose opinion was prompt and decissive, and an order consequently issued to me to seize her, but the Brigg having then cleared out, had got under way, & tho’ I sent the Custom House boat in pursuit of her, she made her escape—
It being the received opinion in society here that the Naval officer will be removed—the Bearer Mr. Mathew L. Davis, a very deserving Citizen, and whose name cannot be unknown to you, has been flattered by his friends with the expectation of receiving the appointment, I am highly sensible, that he is entitled to notice, and the countenance and protection of administration. his indefatigable assiduity, his talents and influence in society, ought to be cultivated, and nourished It cannot however be expected I should advocate his promotion to a Station in office above me I have had a friendly conversation with him on the subject, and should it be the determination of The President to remove the present naval officer, and appoint Mr. Davis in his place I shall like a good Citizen, bow with respect to his arrangement—But should he Compliment the present Surveyor with the appointment of Naval officer and make Mr. Davis Surveyor The attention will be gratefully received, and most pointedly acknowledged, by strict attention to the discharge of the duties of the office
By Sir—Your most obedt and Very Humble Servt.
W. S. Smith
